DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the arguments/amendment after non-final rejection (hereinafter “Response”) dated 03/09/2022.  Claim(s) 1-15 and 23-24 are presently pending.  Claim(s) 1, 5, 7-9, 14, and 23-24 is/are amended.  Claim(s) 16-22 is/have been cancelled. 

Response to Amendment
The objections to claim(s) 5, 7, and 14 is/are withdrawn in light of the submitted amendment to the claims.
The prior rejections of claim(s) 8-9, 14, and 23 under 35 U.S.C. 112(b) is/are withdrawn in light of the submitted amendment to the claims.

Response to Arguments
Regarding the rejection of claims 1-2, 4-6, 8, and 14 under 35 U.S.C. 102(a)(2) as being anticipated by Loercher (US Pat. Pub. No. 2021/0262488), of claims 1, 3-6, 10-12, 14-21, and 24 under 35 U.S.C. 103 as being unpatentable over Son (US Pat. Pub. No. 2017/0122329) in view of Nagaoka (US Pat No. 5,595,473), and of claim 13 under 35 U.S.C. 103 as being unpatentable over Son as modified by Nagaoka, and in further view of Fujii (US Pat. Pub. No. 2001/0052733), the applicant(s) argues that this reference does not teach that a bent portion is formed at a connection portion between the first blade and the second blade that forms a phase difference in air passing through the plurality of diffuser blades, and wherein the connection portion is disposed closer to the inner end of the first blade coupled to the inner housing based on a length of the plurality of diffuser blades, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1, 4-6, 10-12, 14-15, and 24 under 35 USC 103 as being unpatentable over Son in view of Zhong (CN204678647 U) with evidence provided by Disch (“Optimizing the Sound Quality of Air Cooled Engine Fans using Synthesized Noise Sources”) and Delvaux (US Pat. No. 8,678,752 B2), wherein Zhong teaches the claimed bent portion and connection portion, and claim 13 under 35 USC 103 as being unpatentable over Son as modified by Zhong with evidence provided by Disch and Delvaux and in further view of Fujii.  

Claim Interpretation
In claim 8, the limitation “wherein the change portion is disposed closer to the inner end … based on a length of the plurality of diffuser blades” is herein interpreted as meaning that the change portion is disposed within the half of “a length of the diffuser blade” that is closer to the inner end than the other half, as appears to be consistent with the specification ([0151] and [0167]).  Herein, however, “a length of the plurality of diffuser blades” is being interpreted broadly as any length of the blade, since no further defining characteristics are given within the claim for this length.

Claim Objections
Applicant is advised that should claim 11 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the included angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the included angle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the included angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is further rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, or alternatively under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  Here, claim 1 defines “a bent portion is formed at a connection portion between the first blade and the second blade … the connection portion is disposed closer to the inner end of the first blade coupled to the inner housing based on a length of the plurality of diffuser blades” (see claim 1, ln 14-17).  Claim 8 defines “a change portion for forming the included angle” in an identical manner as the connection portion in claim 1.   Since the change portion of claim 8 must comprise a bent portion is formed at a connection portion between the first blade and the second blade in order for an included angle between the first and second blades to be produced by the change portion, as is claimed, it is therefore unclear how the change portion of claim 8 introduces a different structural feature than the connection portion of claim 1.  If the “change portion” of claim 8 is intended to actually refer to the same structure as the “connection portion” of claim 1, then claim 8 is rendered indefinite due to the double recitation of this feature.  If instead the “change portion” of claim 8 is intended to represent a different feature to the connection portion of claim 1, such an interpretation is not supported within the specification, which describes only a single bent connection / change portion (see Fig. 9-17 and [0149-0157]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 10-12, 14-15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US Pat. Pub. No. 2017/0122329) in view of Zhong (CN204678647 U) with evidence provided by Disch (“Optimizing the Sound Quality of Air Cooled Engine Fans using Synthesized Noise Sources”) and Delvaux (US Pat. No. 8,678,752 B2).
Regarding claim 1, Son discloses a humidification and air cleaning apparatus (Fig. 1-18 and [0031]), comprising: an outer housing (152) forming an exterior and having a cylindrical shape (Fig. 6 and [0043], ln 1-3); an inner housing (154) disposed inside of the outer housing, and spaced apart from the outer housing (Fig. 13 and [0043]); an air flow passage (158) formed between the outer housing and the inner housing (Fig. 13 and [0043]); a blower motor (22) disposed inside of the inner housing (Fig. 4 and 12-13, and [0045]); a blower fan (centrifugal fan 24) disposed at a lower portion of the inner housing, and coupled to a rotational shaft (22a) of the blower motor (Fig. 12-13, [0046], and [0048]); and a plurality of diffuser blades (diffuser vanes 156) disposed at the air flow passage, connecting the outer housing and the inner housing, and guiding upward air blown by the blower fan (Fig. 12-13, [0077-0078], and [0081], ln 13-15).  
Son does not explicitly teach that the plurality of diffuser blades comprises a first blade having an inner end coupled to the inner housing, and a second blade having an outer end coupled to the outer housing and an inner end coupled to the first blade, however, because the first and second blade are not claimed as separately formed, under broadest reasonable interpretation, one can designate the inner radial half of the diffuser blades as being the first blade as claimed, being coupled to the inner housing at its inner end (see Fig. 13-16), and the outer radial half of the diffuser blades as being the second blade as claimed, being coupled to the outer housing at its outer end (see Fig. 13-16), with the inner end of the second blade and the outer end of the first blade being the axial line dividing the diffuser blade into radial halves (see Fig. 13-16).  Each of the first blade and second blade as designated herein includes a front end (its respective half of the diffuser blade front end 156a) first coming into contact with the air blown by the blower fan (see Fig. 17, [0079], and [0083]).
Son fails to teach that a bent portion is formed at a connection portion between the first blade and the second blade that forms a phase difference in air passing through the plurality of diffuser blades, and wherein the connection portion is disposed closer to the inner end of the first blade coupled to the inner housing based on a length of the plurality of diffuser blades.
Zhong exhibits a diffuser (air guide structure 200) for an air conditioning apparatus (see Fig. 1-3 and translated specification, Detailed Description, para. 3-4).  Zhong teaches the diffuser may include diffuser blades (230) which have an arcuate wavy profile in the radial and circumferential directions (see Fig. 1-3 and translated specification, Utility Model content, para. 6-9, and Detailed Description, para. 8-11), such that the plurality of diffuser blades may be defined as comprising a first blade (see radially inner portion of the annotated blade in annotated Fig. 2 below) having an inner end coupled to an inner housing (240) of the diffuser, and a second blade (see remainder of the annotated blade in annotated Fig. 2 below) having an outer end coupled to an outer housing of the diffuser and an inner end coupled to the first blade (see annotated Fig. 2 below and translated specification, Utility Model content, para. 6-8, and Detailed Description, para. 8-9), wherein a bent portion (see annotated Fig. 2 below) is formed at a connection portion between the first blade and the second blade (see annotated Fig. 2 below), and wherein the connection portion is disposed closer to the inner end of the first blade coupled to the inner housing based on a length (radial length) of the plurality of diffuser blades (see annotated Fig. 2 below).  Zhong teaches that this configuration provides a varying gap width between adjacent blades, with an increased gap width at radially inward portions of the diffuser (translated specification, Detailed Description, para. 10-11) which otherwise must be narrower when straight diffuser blades are used (translated specification, Detailed Description, para. 9), thereby reducing flow restriction in the radially inner portion of the diffuser, and in doing so improving the even distribution of airflow out of the diffuser and reducing noise (translated specification, Detailed Description, para. 4, lines 10-11 and para. 13).

    PNG
    media_image1.png
    587
    660
    media_image1.png
    Greyscale

Further, while Zhong does not explicitly teach that this configuration of wavy diffuser blades produces a phase difference in air passing through the plurality of diffuser blades, Zhong does teach and depict that this configuration produces a gap width between adjacent blades that varies in the radial direction (see Zhong, Fig. 2 and translated specification, Detailed Description, para. 10-11), and it is known in the art that differences in the spacing (gap width) between adjacent blades in a concentric arrangement of circumferentially spaced blades, such as is exhibited by the diffuser blades of Zhong, would naturally cause differences in static and dynamic pressure distribution in air passing through the blades by virtue of the differences in the velocities of air passing through relatively larger or smaller passages between blades (this is evident from Bernoulli’s equation, which states that the pressure field of a flow is directly related to the velocity field of the flow), and thereby also cause differences in the phase of noise produced by air passing through the plurality of diffuser blades.  Further, in the setting of a diffuser located downstream of an impeller, significant tonal noise is generated by the interaction of the pressure pulses produced by the impeller blades with downstream stator structures, such as the downstream diffuser blades (see Disch, Introduction, para. 2).  As described by Disch, in a concentric arrangement of circumferentially spaced blades which are uniformly spaces, a strong pure tone noise may be produced due to the harmonic (single phase) noise produced by air passing through the uniformly spaced blades (see Disch, Introduction, para. 2 and 4), however as Disch describes, it is well known in the art to phase modulate a concentric arrangement of circumferentially spaced blades (in the case of Disch impeller blade spacing), such that there are differences in the spacing (gap width) between adjacent blades, in order alter the noise generated by air passing through the plurality of non-uniformly spaced blades in order produce noise of multiple different phases (see Disch, Phase Modulation, para. 1-6 and Fig. 1a – 2d).  This distribution of phases reduces the dominance of a single harmonic phase, and thereby reduces the strength of tonal noise produced, improving sound quality (see Disch, Introduction, para. 4).  While this technique is applied to the impeller in Disch, it is also well known in the art to apply it to stator vanes downstream of rotating blades in order to achieve the same effect, as is shown in Delvaux, where non-uniform spacing of stator vanes is taught for reducing the harmonic interaction of pressure pulses from upstream rotating blades (Fig. 2-5 and [0024-0025]).  It thus well known in the art that differences in the spacing (gap width) between adjacent blades in a concentric arrangement of circumferentially spaced blades, such as is exhibited by the diffuser blades of Zhong, would naturally cause a phase difference in air passing through the plurality of diffuser blades.
Because both Son and Zhong describe diffuser structures for air conditioning devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser blades of Son to include the arcuate wavy profile in the radial and circumferential directions as taught by Zhong, such that the diffuser blades of Son include a bent portion is formed at a connection portion between the first blade and the second blade that forms a phase difference in air passing through the plurality of diffuser blades (see above discussion), and wherein the connection portion is disposed closer to the inner end of the first blade coupled to the inner housing based on a length of the plurality of diffuser blades, as taught by Son, in order to reducing flow restriction in the radially inner portion of the diffuser, and in doing so improving the even distribution of airflow out of the diffuser and reducing noise (translated specification, Detailed Description, para. 4, lines 10-11 and para. 13), as described in Zhong (translated specification, Detailed Description, para. 4, lines 10-11 and para. 13).
Regarding claim 4, the proposed combination exhibits that when viewed from a top (axial top of the apparatus, as depicted in Fig. 14), a virtual normal line, formed in the inner housing with respect to the rotational shaft, and the first blade forms a first sweep angle, since in Son, the virtual normal line extends in the radial direct normal to the surface of the inner housing, and it is visually apparent from Fig. 14 that the entirety of each diffuser blade of Son (and thus of the first and second blades) extends at an angle to this normal line in the direction of the blower fan rotation.  
Regarding claim 5, the proposed combination further exhibits that the first sweep angle is disposed in the same direction as the rotational direction of the blower fan with respect to the normal line, since in Son, the virtual normal line extends in the radial direct normal to the surface of the inner housing, and it is visually apparent from Fig. 14 that the entirety of each diffuser blade of Son (and thus of the first and second blades) extends at an angle to this normal line in the direction of the blower fan rotation.  
Regarding claim 6, the proposed combination exhibits that when viewed from a top (axial top of the apparatus, as depicted in Fig. 14), a virtual normal line, formed in the inner housing with respect to the rotational shaft, and the second blade forms a second sweep angle, since in Son, the virtual normal line extends in the radial direct normal to the surface of the inner housing, and it is visually apparent from Fig. 14 that the entirety of each diffuser blade of Son (and thus of the first and second blades) extends at an angle to this normal line in the direction of the blower fan rotation.  
Regarding claim 10, Son further discloses that the inner housing comprises: a side cover (see annotated Fig. 13 below) disposed to face the outer housing, and having an upper side and a lower side which are open (see annotated Fig. 13 below); a bottom cover (see annotated Fig. 13 below) connected to a lower end of the side cover and having a bowl shape with an open upper side (see annotated Fig. 13 below); and a shaft hole (see annotated Fig. 13 below) through which the rotational shaft of the blower motor vertically passes (see annotated Fig. 13 below).

    PNG
    media_image2.png
    840
    951
    media_image2.png
    Greyscale

Regarding claim 11, Son further discloses that the plurality of diffuser blades connects the side cover and the outer housing (see Fig. 13 and [0077]).
Regarding claim 12, Son further discloses that a height of the plurality of diffuser blades is located within a height of the side cover (see annotated Fig. 13 above and Fig. 16; here it is visually apparent that the height of the diffuser blades as measured at the radially inner end of the blade, where it couples to the side cover of the inner housing, is located within the height of the side cover, since it is clear in Fig. 16 that the radially inner portion of the rear end of the diffuser blades tapers to a minimum height at the radially inner end, and since it is further clear in Fig. 13 that no portion of this tapered radially inner portion of the rear end of the diffuser blades protrudes above the upper side of the side cover).
Regarding claim 14, the proposed combination exhibits that when viewed from a top (axial top of the apparatus, as depicted in Fig. 14), the plurality of diffuser blades is disposed in the same direction as the rotation direction of the blower fan with respect to a virtual normal line, formed in the inner housing with respect to the rotational shaft, since in Son, the virtual normal line extends in the radial direct normal to the surface of the inner housing, and it is visually apparent from Fig. 14 that the entirety of each diffuser blade of Son (and thus of the first and second blades) extends at an angle to this normal line in the direction of the blower fan rotation.  
Regarding claim 15, Son further discloses that a constant-pressure surface (156c) of each diffuser blade is disposed to face upward (Fig. 13-16 and [0079-0081]) and a suction surface (156d) of each diffuser blade is disposed to face downward (Fig. 13-16 and [0079-0081]), and wherein a plurality of ribs (156e) is formed on the suction surface (Fig. 13-16 and [0082]).
Regarding claim 24, Son further discloses that the inner housing comprises: a side cover (see annotated Fig. 13 above) disposed to face the outer housing, and having an upper side and a lower side which are open (see annotated Fig. 13 above); a bottom cover (see annotated Fig. 13 above) connected to a lower end of the side cover and having a bowl shape with an open upper side (see annotated Fig. 13 above); and a shaft hole (see annotated Fig. 13 above) through which the rotational shaft of the blower motor vertically passes (see annotated Fig. 13 above), wherein the plurality of diffuser blades connects the side cover and the outer housing (see Fig. 13 and [0077]).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Son as modified by Zhong with evidence provided by Usab according to claim 10, and in further view of Fujii (US Pat. Pub. No. 2001/0052733 A1).
Regarding claim 13, Son as modified by Zhong with evidence provided by Usab according to claim 10 discloses the apparatus of claim 10.  Son fails to teach holes that vertically pass through the bottom cover.
Fujii exhibits a blower fan assembly (Fig. 1), including an inner housing (9) which houses the blower motor (stator 2 and magnets 11) and comprises a bowl shaped bottom cover portion (bowl shaped portion of 9 extending to the fan impeller side of the stator 2) which includes a shaft hole through which a rotational shaft (12) of the motor extends to the fan impeller (13) (see Fig. 1 and [0024-0025]).  Here, the vertical downward direction may be arbitrarily designated as the direction of the axis of rotation extending from the motor portion towards the fan impeller.  Fujii teaches that the bottom cover may include holes (32) which pass vertically through the bottom cover in order to provide a pathway for cooling fluid to enter or exit the inner housing in order to cool the motor ([0031], ln 7-12 and [0043], ln 1-6).  Fujii further teaches that such air cooling prevents reduction in output power from the motor and overheating of electronic components, which may occur due to insufficient cooling of motor components such as the stator ([0006], ln 1-8).
Because both Son and Fujii describe blower fans with inner housings for housing the blower motor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner housing of Son to include holes that vertically pass through the bottom cover, as taught by Fujii, in order to provide a pathway for cooling fluid to enter or exit the inner housing in order to cool the motor ([0031], ln 7-12 and [0043], ln 1-6) and thereby preventing reduction in output power from the motor and overheating of electronic components, which may occur due to insufficient cooling of motor components such as the stator, as described by Fujii ([0006], ln 1-8).

Allowable Subject Matter
Claim(s) 7 and 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the entirety of the claim, in conjunction with the language of all claims upon which it depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Son teaches diffuser blades which, when modified by Zhong as discussed above, may include a first sweep angle and a second sweep angle, neither Son nor Zhong teach that the second sweep angle is greater than the first sweep angle according to the context of the present claim 7.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (stator/diffuser blades for air flow devices) discloses all of the limitations of claim 7, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 7 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 7 and all dependent claims is patentably distinct over prior art.
Regarding claim 23, the limitation “wherein the connection portion is formed at a position corresponding to one-third of the length of the plurality of diffuser blades” in lines 1-3, in conjunction with the language of claim 1, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Son as modified by Zhong exhibits diffuser blades which include a bent portion formed at a connection portion between the first blade and the second blade, neither reference explicitly teaches that such a connection portion or bent portion exists at the specific location of one third of a length of the blade according to the context of the present claim 23, neither is it visually apparent from the figures of Zhong that a bent portion is present in this location on the diffuser blades of Zhong.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (stator/diffuser blades for air flow devices) discloses all of the limitations of claim 23, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 23 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 23 and all dependent claims is patentably distinct over prior art.
While no rejections over the prior art are presently presented for claims 2-3 and 8-9, any indication of allowability regarding these claims is reserved until the respective rejections under 35 U.S.C. 112(b) are overcome.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/14/2022, as well as Applicant's amendment, prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745